            Case 1:21-cv-02228-LJL Document 11 Filed 05/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 5/27/2021
                                                                       :
WILLIAM F. MURRAY,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-cv-2228 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
CHURCH PENSION GROUP SERVICES CORP.,                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

The Court has before it, at Dkt. No. 5, Defendant’s motion to seal, or in the alternative to redact,
the Complaint. The Court has reviewed the Complaint and the proposed redactions. The Court
approves in part the Defendant’s proposed redactions to the Complaint, as follows:

      •   Paragraph 9: The proposed redactions are approved;
      •   Paragraph 13: Only the last four words of proposed redaction are approved;
      •   Paragraph 15: Only the last two words of only proposed redaction are approved;
      •   Paragraph 16: All of the proposed redactions are approved;
      •   Paragraph 17: Only the dollar figure may be redacted;
      •   Paragraph 20: Only the dollar figure may be redacted;
      •   Paragraph 21: Only the dollar figure may be redacted;
      •   Paragraphs 22-27: The proposed redactions are approved;
      •   Paragraph 30: Only the dollar figure may be redacted.

The Court makes the above determinations applying the applicable standards in this Circuit as
articulated in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). They are
made without prejudice to a further order un-redacting additional portions of the Complaint upon
further motions or argument.

Plaintiff is ORDERED to file a redacted version of the complaint consistent with this Order by
June 1, 2021. By June 4, 2021, Defendant is ORDERED to file a motion, attaching as exhibits
copies of every document filed by either party in this action with proposed redactions consistent
with those the Court has authorized in the Complaint and any additional redactions consistent
with Lugosch. Consistent with paragraph 2(G) of the Court’s Individual Practices, Defendant
shall: (1) file a copy of such motion on the public docket, subject to the redactions to the exhibits
described above1, and (2) electronically file under seal a copy of motion without redacting the

1
    The motion itself, apart from the exhibits, should not be redacted, and should not itself contain
          Case 1:21-cv-02228-LJL Document 11 Filed 05/27/21 Page 2 of 2


exhibits but highlighting the proposed redactions.

The Clerk of Court is respectfully directed to unseal the case so that the parties and the
Court can file documents on the public docket on ECF; HOWEVER, no document that
has previously been filed under seal should be filed on the public docket.



       SO ORDERED.


Dated: May 27, 2021                                  __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




any of the redacted information but should give reasons for the redactions.


                                                 2
